Citation Nr: 1704445	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  08-04 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1969 to August 1973 and in the U.S. Coast Guard from March 1975 to August 1994.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In April 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge; a transcript of this hearing has been associated with the electronic claims file. 

In July 2011, the Board remanded the claims for service connection for right knee disorder, left elbow disorder, and inner ear/equilibrium disorder for further development.   In July 2014, the Board again remanded the claims for service connection for right knee and inner ear/equilibrium disorders for further development.  

In rating decisions in February 2015 and February 2016, the Appeals Management Center granted service connection for an inner ear/equilibrium disorder and for olecranon bursitis of the left elbow respectively.  Thus, as these were full grants of the benefit sought on appeal, the issues are no longer in appellate status. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDING OF FACT

A disability of the right knee, best diagnosed as post meniscal surgery mild degenerative joint disease with medial joint space narrowing, is not caused or aggravated by any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

CONCLUSION OF LAW

The criteria for service connection for right knee disability are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

In correspondence in June 2005, the RO provided notice that addressed all required elements except the general method for assignment of a rating and effective date.  In correspondence in March 2006, the RO informed the Veteran of the method for assignment of a disability rating and effective date.  These notices were sent prior to the initial July 2006 rating decision.  Accordingly, no further development is required with respect to the duty to notify.

The claims file contains the Veteran's service treatment records, post-service reports of private treatment, and VA examination reports.  The Veteran's statements in support of the claim, as well as his hearing testimony, are of record.  Although the RO initially found that certain service records for the Veteran's service as a warrant officer were not recovered, these records are in the file and were considered.  

The Veteran was afforded VA examinations in September 2011 and August 2014 with an additional medical review and opinion in February 2016.  The Board finds that the clinical observations and opinions in the aggregate are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and provides sufficient medical opinions with rationale so as to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

In April 2011, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge who complied with the requirements of 38 C.F.R. § 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In the July 2011 and November 2015 remands, the Board directed the agency of original jurisdiction (AOJ) to send a letter to the Veteran requesting authorization to obtain any relevant post-service treatment records, specifically records from Dr. B.C.D.  The Veteran also reported to VA examiners that he sustained a workplace injury to the right knee as a civilian firefighter and underwent surgery in December 2010.   The AOJ sent request letters in July 2011 and in December 2015.  By telephone in January 2016, the Veteran's representative reported that the Veteran intended to authorize VA to obtain records from a family physician.  However, an authorization was not received, and in February 2016, the representative indicated that there was no further evidence to submit.  

The Board also directed the AOJ to schedule the Veteran for appropriate VA examinations to address the etiology of the disabilities on appeal.  As noted above, the Veteran was afforded VA examinations with opinions in September 2011, August 2014, and February 2016.  Accordingly, the Board finds that there has been substantial compliance with the July 2011 Board remand directives and, therefore, no further remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008). 

Neither the Veteran, nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.


II.  Analysis 

The Veteran served as a Navy and Coast Guard yeoman, recruiter, administrator, and instructor, and retired at the rank of Warrant Officer.  His assignments included duties aboard ships and cutters.  He contended in an October 2006 notice of disagreement, a February 2008 substantive appeal, and during the April 2011 Board hearing that his right knee disorder first manifested during active service with symptoms that continued since active service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).   Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be granted for certain chronic disabilities if they are shown to have manifested to a compensable degree within one year after the Veteran was separated from service or through a showing of "continuity of symptomatology" since service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 
38 C.F.R. §§ 3.307, 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is among those diseases for which this presumption and continuity of symptoms are available.  

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and(2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); see also King v. Shinseki, 700 F.3d 1399 Fed.Cir. 2012); 2012 WL 6029502 (C.A.Fed.) 

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records showed that the Veteran sought treatment in September 1972 for tenderness of the medial aspect of a knee that he had experienced for the past two weeks after being hit on the side while playing football.  The examiner did not indicate which knee was examined.  The examiner noted a slight increase in lateral motion but not in the anterior/posterior direction.  X-rays were normal, and the examiner prescribed a flexible wrap and heat application.  There was no follow up.  

Several abstracts of the Veteran's medical history contain lists of treatment encounters from 1976 to 1983.  In June 1976, the Veteran was treated for an infected abrasion on the right knee.  The wound was bandaged and treated with antibiotic surface medication.  There was no mention of joint damage.  In June 1987, the Veteran sought treatment one month after sustaining a hyperextension injury to the right knee while playing softball.  He reported continued discomfort on the posterior medial aspect of the knee when squatting or crossing his legs.  An orthopedic physician noted slight anterior laxity of both knees with no difference between the two.  He noted no cartilage or effusion problems.  X-rays were negative.  He diagnosed hyperextension injury of the right knee, prescribed anti-inflammatory medication, and advised the Veteran to return in four or five weeks if he remained symptomatic.  There was no follow-up encounter.  

The record contains another medical history abstracts listing treatment encounters from 1976 to 1983 for many minor medical issues.  The only reference to the right knee was the 1976 treatment for the abrasion.  The Veteran underwent ten routine physical examinations from 1973 to a retirement examination in 1993.  In all history questionnaires, the Veteran denied any knee symptoms or diagnoses, and no abnormalities were noted by any examining physician.  

In July 1994 shortly prior to military retirement, the Veteran underwent an orthopedic evaluation for several issues including right knee pain.  The Veteran reported experiencing episodic pain when squatting and crepitus starting a few years earlier.  The physician noted tenderness on lateral patellar palpation but all other clinical tests were negative.  The physician diagnosed patellofemoral syndrome and prescribed anti-inflammatory medication.  

During the April 2011 Board hearing, the Veteran testified that his right knee began giving him problems after he joined the Coast Guard when he was participating in sports, walking on steel decks, and climbing ladders on ships starting in about 1976-77.  He stated that he was diagnosed with a torn meniscus of the right knee and underwent surgery in December 2010.  He stated that his attending physician did not attribute the torn meniscus to an old injury or disorder that started in service.  

In July 2011, the Board remanded the claim to obtain a VA examination and to provide the Veteran the opportunity to identify the sources of private treatment.  As noted above, the Veteran did not identify or authorize the recovery of any private records including for right knee surgery in 2010. 

In September 2011, a VA physician noted a review of the claims file and the Veteran's report of right knee ache and pain on squatting, kneeling, and with activity.  He did not use any support devices.  The Veteran reported the diagnosis of a meniscal injury in December 2010, but the physician noted that no records of this procedure were in the file.  On examination, the physician noted a slight reduction in range of flexion and extension that did not impose a loss of function.  There was no loss of muscle strength, instability, or patellar subluxation.  The physician did note post-surgery slight tenderness to palpation along the medial joint line.  The physician found that the current right knee symptoms did not have a causal relationship to service because there was no evidence of right knee disorders in service or evidence in the file regarding the December 2010 surgery. 

In July 2014, the Board found that this medical opinion was not adequate because there was evidence in service for treatment for the right knee, specifically in July 1994.  The Board remanded the claim to obtain another examination and opinion.  

In August 2014, another VA physician noted a review of the electronic claims file including the service treatment records of the 1972, 1976, and 1987 treatment encounters, the multiple military physical examinations and questionnaires, and the report of the 2011 VA examination.  The physician also noted that an X-ray obtained in August 2011 showed mild degenerative joint disease and medial joint space narrowing in the right knee.  

The Veteran reported working after service for 18 years as a firefighter and emergency medical technician.  He reported that he started having trouble with his right knee in the Navy and Coast Guard while playing a lot of sports and that he sought treatment several times but did not remember any X-rays.  After service, he received regular treatment from a private physician but not for his right knee.   He reported that he injured his right knee while working as a firefighter in October 2010 and underwent arthroscopic surgery in December 2010 to repair a torn meniscus.  He did not seek treatment for the knee since a surgical follow up in 2011.  He reported difficulty climbing stairs and standing more than one hour and used over-the-counter anti-inflammatory medication, heat, muscle relaxant surface medication, and a knee strap occasionally while working.  He walked four to five miles per week for exercise.  

On examination, the physician noted a slight loss of range of flexion but a normal range of extension.  Muscles strength and stability were normal with no patellar subluxation.  The physician diagnosed residuals of right knee arthroscopic meniscus repair and mild degenerative joint disease.  

The physician noted that the three episodes of right knee pain in service were evaluated with negative X-rays, and resolved without residuals or a chronic disorder as indicated by no follow-up and on questionnaires and physical examinations on multiple occasions.  In particular, there were no current clinical indications of a residual of the 1987 overextension.  The physician found that the degenerative disease did not manifest during or within one year of service because X-rays in service were normal and because the Veteran denied any knee problems in the 1993 retirement examination.  The physician did not comment on the 1994 diagnosis of patellofemoral syndrome but found that the cartilage damage and residuals of surgery were caused by the workplace injury as reported by the Veteran and that the degenerative disease was caused by age, body habitus, and residuals of the surgery necessitated by the workplace injury.  

In its November 2015 remand, the Board found that the August 2014 VA medical opinion's rationale for providing a negative nexus opinion was not adequate because the basis for the negative nexus opinion was that the Veteran's service treatment records were negative for a diagnosis of S/P Right Knee Arthroscopic meniscus repair and because it was based on the symptoms in service being acute/transitory and resolving.  In support of the rationale, the physician cited several examination reports which failed to show any complaints concerning the right knee, including the 1993 retirement physical.  However, the physician did not address a July 1994 treatment report which showed that the Veteran complained of right knee pain and crepitus when squatting and was diagnosed as having patellofemoral syndrome.  The Board requested an addendum opinion from that examiner that considered the July 1994 medical report findings and diagnosis.  An 

In February 2016, another VA physician noted a review of the electronic claims file.  The examiner performed a concurrent examination of the Veteran's left elbow disorder but also addressed the Board's request for an additional opinion without another examination of the right knee.  The physician distinguished between the diagnosis in 1994 of patellofemoral pain syndrome, residuals of the post-service injury to the meniscus in 2010, and diagnoses of mild degenerative joint disease and medial joint space narrowing in the right knee in 2011.   The physician explained that patellofemoral pain syndrome diagnosed in 1994 is defined an anterior knee pain involving the patella and retinaculum that excludes other intraarticular and peripatellar pathology such as degenerative joint disease, diagnosed in 2010-11.  Therefore, the physician found that the latter disease was not caused by injury or treatment in service as it did not manifest during or within one year of active service.  

The Board finds that service connection for mild degenerative disease, medial joint space narrowing, and residuals of arthroscopic meniscus repair of the right knee is not warranted.  

The Veteran is competent and credible to report on his observable right knee symptoms of episodic knee ache and pain which appear to follow exertion such as by participating in sports and in extended walking on hard surfaces, standing, and climbing.  However, the Board places less probative weight on his contention that his right knee disorder arose from these activities in service and continued unabated since service because the activities are not much different from those required for 18 years as a firefighter and emergency medical technician.  The Board accepts the Veteran's report that he experienced episodic right knee pain on exertion during and after service.  However, the Board places low probative weight on the reports as they are inconsistent with his responses to ten medical history questionnaires obtained during physical examinations throughout his career.  The Board finds that these episodes routinely resolved without follow up and with negative imaging studies.  The Veteran was able to continue normal activities in a physically demanding occupation without limitations as would be appropriate or imposed by an employer for an on-going, chronic knee disorder.  Moreover, the cause for the current mild arthritis and joint space narrowing is a complex medical matter requiring training, clinical experience, and interpretation of imaging studies. 

The Board places greatest probative weight on its lay review of the service treatment records and on the opinions of the VA physician in August 2014 and February 2016 who also reviewed the service history.  These medical opinions were not based solely on an absence of treatment but rather on four widely spaced treatment encounters in 1972, 1976, 1987, and 1994 with only the 1994 diagnosis of patellofemoral pain syndrome and no diagnosis of a chronic disorder and negative imaging studies as well as over ten physical examinations in which the Veteran had the opportunity to identify a chronic right knee problem and denied any chronic symptoms.  No disease, damage, or abnormalities were noted on these examinations.  The VA physician in 2016 explained that the diagnosis of patellofemoral syndrome in service was a different knee abnormality than that diagnosed in 2011 after many years of work in a physically demanding post-service occupation and cartilage damage after a workplace injury.  Moreover, there is no post-service diagnosis of patellofemoral syndrome or residuals of an overextension.  The Board finds that the VA physicians' findings in 2014 and 2016 in aggregate adequately explain the nature and onset of the current knee disease by citing to the intermittent treatment in service with no chronic diagnosis, the Veteran's denials of symptoms on many examinations, and the assessment of the Veteran's post-service work and injury.  There are no other competent, contrary opinions of record.  

The weight of the credible and probative evidence demonstrates that the Veteran's current mild degenerative arthritis and narrowed joint space of the right knee first manifested greater than 1 year after active service and was not caused or aggravated by participation in sports or walking, standing, or climbing ladders during active service.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

  
ORDER

Service connection for a right knee disability is denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


